                                          Case 4:21-cv-01159-YGR Document 31 Filed 05/06/21 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                         KENNETH LEE TAYLOR,
                                   7                                                          Case No. 21-cv-01159-YGR (PR)
                                                         Plaintiff,
                                   8                                                          ORDER DENYING MOTION FOR
                                                  v.                                          APPOINTMENT OF COUNSEL
                                   9
                                         S. HAMMOUDEH, et al.,
                                  10
                                                         Defendants.
                                  11

                                  12           Plaintiff has filed a motion for appointment of counsel to represent him in this action. Dkt.
Northern District of California
 United States District Court




                                  13   29. He names a prisoner rights lawyer named Charles Francis Carbone, who “is interested and

                                  14   willing to be appointed to this case.” Id. at 1.

                                  15          There is no constitutional right to counsel in a civil case unless an indigent litigant may lose

                                  16   his physical liberty if he loses the litigation. See Lassiter v. Dep't of Soc. Servs., 452 U.S. 18, 25

                                  17   (1981); Rand v. Rowland, 113 F.3d 1520, 1525 (9th Cir. 1997) (no constitutional right to counsel

                                  18   in § 1983 action), withdrawn in part on other grounds on reh’g en banc, 154 F.3d 952 (9th Cir.

                                  19   1998) (en banc). The court may ask counsel to represent an indigent litigant under 28 U.S.C.

                                  20   § 1915 only in “exceptional circumstances,” the determination of which requires an evaluation of

                                  21   both (1) the likelihood of success on the merits, and (2) the ability of the plaintiff to articulate his

                                  22   claims pro se in light of the complexity of the legal issues involved. See id. at 1525; Terrell v.

                                  23   Brewer, 935 F.2d 1015, 1017 (9th Cir. 1991); Wilborn v. Escalderon, 789 F.2d 1328, 1331 (9th

                                  24   Cir. 1986). Both of these factors must be viewed together before reaching a decision on a request

                                  25   for counsel under section 1915. See id.

                                  26          The Court is unable to assess at this time whether exceptional circumstances exist which

                                  27   would warrant seeking volunteer counsel to accept a pro bono appointment. The proceedings are

                                  28   at an early stage and it is premature for the Court to determine Plaintiff’s likelihood of success on
                                          Case 4:21-cv-01159-YGR Document 31 Filed 05/06/21 Page 2 of 2




                                   1   the merits. Moreover, Plaintiff has been able to articulate his claims adequately pro se in light of

                                   2   the complexity of the issues involved. See Agyeman v. Corrs. Corp. of Am., 390 F.3d 1101, 1103

                                   3   (9th Cir. 2004). Accordingly, the request for appointment of counsel is DENIED without

                                   4   prejudice. This does not mean, however, that the Court will not consider appointment of counsel

                                   5   at a later juncture in the proceedings; that is, after Defendants have filed their dispositive motion

                                   6   such that the Court will be in a better position to consider the procedural and substantive matters at

                                   7   issue. Therefore, Plaintiff may file a renewed motion for the appointment of counsel after

                                   8   Defendants’ dispositive motion has been filed. If the Court decides that appointment of counsel is

                                   9   warranted at that time, it will seek volunteer counsel to agree to represent Plaintiff pro bono.

                                  10         The Court notes that Plaintiff may decide on his own to retain an attorney, such as Attorney

                                  11   Carbone, if he wishes to do so.

                                  12         This Order terminates Docket No. 29.
Northern District of California
 United States District Court




                                  13         IT IS SO ORDERED.

                                  14   Dated: May 6, 2021                             ______________________________________
                                                                                      JUDGE YVONNE GONZALEZ ROGERS
                                  15                                                  United States District Judge
                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                          2
